Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed November 19, 2021.  Claims 1, 3, 6-8, 11 and 15 were amended, claims 2, 4-5, 9-10, 12-14 and 16-20 were left as previously presented.  Claims 1-20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on February 22, 2022 concerning the previous rejections of claims 1-20 under 35 USC 101 have been fully considered and persuasive. The 35 USC 101 rejection of claims 1-20 has been withdrawn.  
Applicant’s arguments concerning the previous rejection of claims 15-20 under 35 USC 112 have been fully considered and persuasive. The 35 USC 112 rejection of claims 15-20 is withdrawn. 
  Applicant’s arguments concerning the previous rejection of claims 1-20 has been fully considered by are moot in view of the amended rejection below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oz et al, referred herein as Oz (U.S. Patent Application Publication No. 2018/0240067).
As to claim 1, Oz teaches a method for receiving an item comprising: 
in response to an activate command, configuring one or more physical partitions in the vehicle to open to provide access to a delivery compartment, wherein the one or more physical partitions physically restrict access to areas within the vehicle where access is not necessary for receiving the item; (para 59-60, 63 and 65, show that a trunk is configured to be unlocked and locked in order to receive the delivery; the trunk of a vehicle is a partition that restricts access to the vehicle) 
detecting that an item has been placed within the delivery compartment (para. 61, 79); 
notifying one or more authorized users of the detection (para. 60-61 and 125); 
in response to a de-activate command, reconfiguring the one or more reconfigurable physical partitions to close to prevent access to the delivery 
As to claim 2, Oz teaches the method of claim 1 as discussed above.
Oz further teaches:
receiving a notification that the item is ready for delivery to the vehicle; notifying the one or more authorized users via that the item is ready for delivery to the vehicle; and receiving the activate command to activate delivery mode at the vehicle (para. 24, 61 and 119).
As to claim 3, Oz teaches the method of claim 2, as discussed above.
Oz further teaches: 
receiving the de-activate command to de-activate delivery mode at the vehicle, wherein de-activating the delivery mode at the vehicle comprises reconfiguring the one or more reconfigurable physical partitions to close to prevent access to the delivery compartment. (para 59-60, 63, 65 and 125-126).
As to claim 4, Oz teaches the method of claim 1, as discussed above.
Oz further teaches:
wherein reconfiguring one or more physical partitions in the vehicle to provide access to a delivery compartment comprises reconfiguring one or more physical partitions in one of: a trunk, a backseat, a truck bed, or a cargo area (para. 24 and 31). 
As to claim 5, Oz teaches the method of claim 1, as discussed above.
Oz further teaches:

As to claim 6, Oz teaches the method of claim 1, as discussed above.
Oz further teaches: 
wherein detecting that an item has been placed within the delivery compartment comprises detecting selection of a switch at the vehicle, wherein the selection of the switch sends a switch input to indicate that the item has been placed within the delivery compartment. (para 3, 62-63, 65 and 70).
As to claim 7, Oz teaches a vehicle comprising: 
one or more processors; system memory coupled to the one or more processors, the system memory storing instructions that are executable by the one or more processors; one or more configurable physical partitions that can be configured to provide access to a delivery compartment at the vehicle and that can be configured to prevent access to the delivery compartment; one or more sensors for sensing contents of the delivery compartment; the one or more processors configured to execute the instructions stored in the system memory to receive delivery of an item at the delivery compartment, including the following: receive a notification that an item is ready for delivery to the vehicle;  notify one or more authorized users via wireless communication that the item is ready for delivery to the vehicle (para. 3, 60-61 and 125); 
receive an activate command to activate delivery mode at the vehicle, the activate command received via wireless communication (para. 120-126); 

receive an indication that the item has been placed within the delivery compartment (para. 120-126); and 
reconfigure the one or more configurable physical partitions to close to prevent external access to the delivery compartment (para. 120-126).
As to claim 8, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches: 
the one or more processors configured to execute the instructions stored in the system memory to: notify the one or more authorized users via wireless communication that the item has been placed within the delivery compartment (para. 60-61 and 125); and 
receive a de-activate command to de-activate delivery mode at the vehicle, the de-activate command received via wireless communication; and wherein the one or more processors configured to execute the instructions stored in the system memory to reconfigure the one or more reconfigurable physical partitions comprise the one or more processors configured to execute the instructions stored in the system memory to reconfigure the one or more reconfigurable physical partitions to close to prevent access to the delivery compartment in response to the de-activate command (para. 124-126).
As to claim 9, Oz teaches the vehicle of claim 8, as discussed above.
Oz further teaches: 
wherein the one or more processors configured to execute the instructions stored in the system memory to receive a de-activate command to de-activate delivery mode at the vehicle comprises the one or more processors configured to execute the instructions stored in the system memory to receiving an indication that a setting was selected at a switch (para. 63, 65 and 70).
As to claim 10, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches: 
wherein the one or more processors configured to execute the instructions stored in the system memory to receive a notification that an item is ready for delivery to the vehicle comprises receiving an electronic message from a deliver entity, the delivery entity selected from among a person and a robot (para. 119-120).
As to claim 11, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:
further comprising the one or more processors configured to execute the instructions stored in the system memory to prior to reconfiguring the one or more reconfigurable physical partitions: activate a switch at the vehicle, the switch being physical or virtual and having a setting for indicating that the one or more reconfigurable partitions are to be reconfigured for delivery mode; and detect that the setting was selected at the switch (para. 63, 65 and 70).
As to claim 12, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:

As to claim 14, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:
wherein the vehicle is one of: a car, a truck, a bus, or a van (para. 44 and 82).
As to claim 15, Oz teaches a vehicle, the vehicle including a communication system and a remotely controllable delivery compartment, a method for receiving delivery of an item at the vehicle, the method comprising: 
receiving an order for delivery of an item to the vehicle; receiving a delivery signal at the vehicle, the vehicle including a communication system and a remotely controllable delivery compartment the deliver signal indicating that the item is ready for delivery to the vehicle; authenticating the delivery signal (para. 124-126); 
activating a delivery mode at the vehicle to partition a compartment of the vehicle to open to accept delivery of the item, wherein one or more physical partitions physically restrict access to areas within the vehicle where access is not necessary for receiving the item; receiving the item in the compartment (para. 26 and 44); 

As to claim 16, Oz teaches the method of claim 15, as discussed above.
Oz further teaches: 
wherein activating a delivery mode at the vehicle comprises granting restricted access to the compartment for delivery of the item (para. 124-126).
As to claim 17, Oz teaches the method of claim 15, as discussed above.
Oz further teaches:
wherein receiving a delivery signal comprises receiving a delivery signal from a remote device associated with an entity delivering the item, the entity selected from among: a person or a robot (para. 119-120).
As to claim 18, Oz teaches the method of claim 15, as discussed above.
Oz further teaches: 
wherein activating a delivery mode at the vehicle comprises granting access to the compartment for delivery of the item by performing one or more of: unlocking the compartment and partitioning the compartment from other compartments at the vehicle (para. 124-126).
As to claim 19, Oz teaches the method of claim 15, as discussed above.
Oz further teaches:
wherein receiving a delivery signal at the vehicle comprises receiving a delivery signal from a delivery service device in proximity to the vehicle (para. 48-49 and 52).
As to claim 20, Oz teaches the method of claim 15, as discussed above.

wherein receiving a delivery signal at the vehicle comprises receiving a delivery signal from a delivery service dispatch system when the item is in proximity to the vehicle (para. 48-49 and 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oz et al, referred herein as Oz (U.S. Patent Application Publication No. 2018/0240067) in view of Bhatt, (U.S. Patent Application Publication No. 2015/0227882).

As to claim 13, Oz teaches the vehicle of claim 7, as discussed above.
Oz further teaches:

receive a de-activate command from the device via wireless communication, the de-activate command instructing the vehicle to de-activate delivery mode at the vehicle (para. 124-126).
Oz does not teach:
send a video stream from a camera to a device associated with at least one of the one of more authorized users, the camera included in the one or more sensors; and receive a de-activate command from the device via wireless communication, the de-activate command instructing the vehicle to de-activate delivery mode at the vehicle.
	However, Bhatt teaches:
send a video stream from a camera to a device associated with at least one of the one of more authorized users, the camera included in the one or more sensors; and receive a de-activate command from the device via wireless communication, the de-activate command instructing the vehicle to de-activate delivery mode at the vehicle (para. 41 and 82).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to end a video stream from a camera in Oz as taught by Bhatt. Motivation to do so comes from the knowledge well known in the art that sending 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628